Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
	The specification is objected to.  Applicants have many structures of the formula H-X which have a question mark in their pre-grant publication US 2021/0005822, meaning that there is illegible text present.  It appears that many of these compounds have the symbol □ after the formula, which should be removed in all instances.

Claim Objections
	Claim 1 is objected to.  Both instances of the limitation “substituted or unsubstituted (3- to 30-membered)heteroaryl” should be amended to --substituted or unsubstituted (C3-C30)heteroaryl-- for better clarity.  Further, the limitation “substituted or unsubstituted (3- to 30-membered)heteroarylene” should be amended to --substituted or unsubstituted (C3-30)heteroarylene-- for better clarity.  Additionally, the limitation “nitrogen-containing (3- to 30-membered)heteroaryl” should be amended to --nitrogen-containing (C3-C30)heteroaryl-- for better clarity.
Claim 10 is objected to.  All instances of “(3- to 30-membered)heteroaryl”, “(3- to 30-membered)heteroarylene”, and “(3- to 30-membered)heteroarylamino” should be amended to --(C3-C30)heteroaryl--, --(C3-C30)heteroarylene--, and --(C3-C30)heteroarylamino--, respectively, for better clarity.
Claim 11 is objected to for the same reason as the specification.  Specifically, many of the compounds recited in claim 11 have the □ symbol which should be removed in all instances.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang et al. (WO-2019066304).  The English language equivalent, US 2020/0373497 will be relied upon for citation purposes.
Claim 1: At least compound 96 of Jang et al., which has the structure, 
    PNG
    media_image1.png
    385
    335
    media_image1.png
    Greyscale
 anticipates formula 1 of claim 1.  As applied to formula 1, compound 96 has variable p equal to zero, variables R1 and R2 equal to a C1 alkyl (methyl), variable q is equal to zero, ring positions a and b are joined together to form a group satisfying formula 2 wherein variables R5, R6, and R8 are equal to hydrogen, and variable R7 is equal to a group satisfying -L1-ETU of claim 1 with variable L1 equal to a single bond, and variable ETU being equal to a substituted nitrogen-containing heteroaryl group having 3 carbon atoms.  Additionally, compound 96 does not read on any one of compounds I-1, I-2, and I-3 which are excluded from claim 1.
Claim 2: Compound 96 of Jang et al. anticipates formula I-1 of claim 2 with all variable assignments being the same as claim 1 above.
Claims 3 and 4: In compound 96 of Jang et al., ETU represents a group which anticipates the fourth structure of claim 3 with variable Ar1 a terphenyl group, which is a group which also anticipate the fourth structure of claim 4.
Claims 6-9: Compounds 1 through 126 are taught (and exemplified in some cases) as being employed as a first host material in an emission layer of an organic electroluminescent device, which anticipates the limitations of claims 6-8.  The employment of any of the explicitly taught compounds of Jang et al., including compound 96 above, would have been at once envisaged.  Additionally, the device examples include a second host material, different from the host material.  Note that examples 1-4 do not have a second host material, but these are essentially comparative examples as they show lower device efficiencies, shorter lifespans, and higher driving voltages. 

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (WO 2017/200210).  This document, while having the same assignee as the instant application, was published on 11/23/17, which is over one year before Applicants earliest possible filing date of 7/1/19.  
Claim 1: Compound C-163 of Lee et al., which has the structure, 
    PNG
    media_image2.png
    177
    130
    media_image2.png
    Greyscale
, anticipates the limitations of formula 1 of claim 1.  As applied to formula 1, compound C-163 has variable p equal to zero, variables R1 and R2 equal to a C1 alkyl (methyl), variable q is equal to zero, ring positions b and c are joined together to form a group satisfying formula 2 wherein variable R5 is equal to a C28 heteroaryl group, variables R6 and R7 are equal to hydrogen, and variable R8 is equal to a group satisfying -L1-ETU of claim 1 with variable L1 equal to a single bond, and variable ETU being equal to a substituted nitrogen-containing heteroaryl group having 3 carbon atoms.  Additionally, compound C-163 does not read on any one of compounds I-1, I-2, and I-3 which are excluded from claim 1.
Claim 2: Compound C-163 above anticipates formula 1-2 of claim 2 with variable p equal to zero, variables R1 and R2 equal to a C1 alkyl (methyl), variable r equal to zero, variable L1 equal to a single bond, variable ETU equal to a substituted nitrogen-containing heteroaryl group having 3 carbon atoms, variable s is equal to 1, and variable Rb is equal to a C28 heteroaryl group.
Claims 3 and 4: In compound C-163 above, ETU represents a group which anticipates the first structure of claim 3 with variables Ar1 and Ar2 equal to a phenyl and naphthyl group, respectively, which are groups which also anticipate the limitations of claim 4.
Claims 6-8: Compound C-1 through C-361 are taught (and exemplified in some cases) as being employed as a host material in an emission layer of an organic electroluminescent device, which anticipates the limitations of claims 6-8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO 2017/200210), as applied to claim 1 above.
	Lee et al. teaches that a second host material, different from the first host material, may be included in the organic electroluminescent devices (paragraph 0131).  It would have been obvious to one having ordinary skill in the art to have employed any one of the explicitly taught compounds C-1 through C-361 as a host material.  Given the teachings in paragraph 0131, the inclusion of a second host material would have been obvious to one having ordinary skill in the art, thereby satisfying claim 9. 

Allowable Subject Matter
Claims 5, 10, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art does not teach or suggest with sufficient specificity, the compounds recited in claim 5.  Additionally, the relevant prior art teachings as it pertains to formula 1 of claim 1, do not teach or suggest the inclusion of a second host material which satisfies the limitations of claims 10 and 11. 

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766